02/28/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0623




                            No. DA 21-0623


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

BRANDON JEROME LAMBRIGHT,

           Defendant and Appellant.



                                GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until April 4, 2022, to prepare,

file, and serve the Appellant's opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                February 28 2022